 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
14   NICHOLAS PATRICK,        )           Case No. 8:16-cv-00318-DMG-PLA
                              )
15
               Plaintiff,     )           [PROPOSED] ORDER RE STIPULATED
16                            )           PROTECTIVE ORDER
17
     v.                       )
                              )
18   MCDERMOTT, ET AL.,       )
19                            )           MATTER FOR DETERMINATION BY
               Defendants.    )           THE HONORABLE PAUL L. ABRAMS
20
     ________________________ )
21
22         Having considered the papers, and finding that good cause exists, the Parties’

23   Stipulated Protective Order is granted.

24         IT IS SO ORDERED.

25
     DATED: December 26 , 2018
26                                                  PAUL L. ABRAMS
27                                         UNITED STATES MAGISTRATE JUDGE
28


                                          15
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
